DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer, Jr. et al. (US 4,981,390) in view of Hagan et al. (US 2015/0028644).
As to claims 1, 2 and 12, Cramer, Jr. et al. disclose a tolerance ring 180,210, comprising: 
a sidewall 188,218; and 
at least one projection 192,224 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to a component interior or exterior to the tolerance ring, wherein the projection is located axially inward of an axial edge of the sidewall (projection 192,224 extends to a location axially inward of the 188,218, and thus is located “axially inward” of the axial edge; Figures 15-20), 
wherein the tolerance ring further includes a plurality of wave structures 184,214 protruding radially from the sidewall, wherein at least one of the plurality of wave structures comprises a connected, axially-elongated ridge; and
wherein the projection comprises a finger projection (Figures 15-20; C8 L14-23).  
Cramer, Jr. et al. fail to disclose a tolerance ring wherein the finger projection comprises a bore and the finger projection fills a portion of the bore, and wherein the entirety of the projection is located axially inward of an axial edge of the sidewall.  
Hagan et al. teach a tolerance ring 700 comprising a bore and a finger projection 724 filling a portion of the bore, wherein the entirety of the projection is located axially inward of an axial edge of a sidewall of the tolerance; the bore being cut from the sidewall of the tolerance ring, defining the finger projection and providing for greater flexibility and radial-extension of the projection from the sidewall (Figures 41-44).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by Cramer, Jr. et al. wherein the finger projection comprises a bore cut from the sidewall of the tolerance ring to define the projection, and wherein the entirety of the projection is located axially inward of an axial edge of the sidewall, as taught by Hagan et al., in order to provide for greater flexibility and radial-extension of the projection from the sidewall.  
As to claim 3, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the projection 192,224 comprises a wave projection (Figures 15-20; C8 L14-23).  
180,210 wherein the sidewall 188,218 further includes a plurality of unformed sections, wherein each unformed section is located between a pair of adjacent wave structures 184,214 (Figures 15-20; C8 L14-23).  
As to claim 6, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein each wave structure 184,214 extends radially outward from the sidewall 188,218 (not shown; Figures 15-20; C8 L14-23).  
As to claim 7, Cramer, Jr. et al. disclose a tolerance ring wherein each wave structure 184,214 extends radially inward from the sidewall 188,218 (Figures 15-20; C8 L14-23).  
As to claim 8, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the projection 192,224 is a radial height Hp that is greater than a radial height Hw of at least one of the wave structures 184,214 (C6 L67-C7 L3).
As to claim 9, Cramer, Jr. et al. disclose a tolerance ring wherein the tolerance ring 180,210 further comprises an axial gap in the sidewall (Figures 15-20; C8 L14-23).  
As to claim 10, Cramer, Jr. et al. disclose a tolerance ring 210 wherein each projection 224 extends radially outward from the sidewall 218 (Figures 18-20).  
As to claim 11, Cramer, Jr. et al. disclose a tolerance ring 180 wherein each projection 192 extends radially inward from the sidewall 188 (Figures 15-17).  
As to claim 13, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the finger projection 192,224 includes an arcuate portion (Figures 15-20; C8 L14-23).  
180,210 wherein the wave projection 192,224 comprises an arch extending from the tolerance ring (Figures 15-20; C8 L14-23).  
As to claim 15, Cramer, Jr. et al. disclose an assembly, comprising: 
an outer component 46,136,254,264 including a bore within the outer component; 
an inner component 50,140 disposed within the bore; and 
a tolerance ring 180,210 mounted between the inner component and the outer component, the tolerance ring comprising:
a sidewall 188,218; and 
at least one projection 192,224 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to the inner component or the outer component, wherein the projection is located axially inward of an axial edge of the sidewall (projection 192,224 extends to a location axially inward of the axial edge of sidewall 188,218, and thus is located “axially inward” of the axial edge; Figures 15-20),
wherein the tolerance ring further includes a plurality of wave structures 184,214 protruding radially from the sidewall, wherein at least one of the plurality of wave structures comprises connected, axially-elongated ridge (Figures 15-20; C8 L14-23).  
Cramer, Jr. et al. fail to disclose a tolerance ring wherein the entirety of the projection is located axially inward of an axial edge of the sidewall.  
Hagan et al. teach a tolerance ring 700 comprising a bore and a finger projection 724 filling a portion of the bore, wherein the entirety of the projection is located axially 
As to claim 16, Cramer, Jr. et al. disclose an assembly wherein the inner component 50,140 comprises a rolling-element bearing assembly (Figures 15-20; C8 L14-23).  
As to claim 17, Cramer, Jr. et al. disclose an assembly wherein the tolerance ring 180,210 is fixed to the outer 46,136,254,264 or inner component 50,140 by any of the following processes: form fit, force fit, bonding (Figures 15-20; C8 L14-23).  
As to claim 18, Cramer, Jr. et al. disclose an assembly wherein the outer component 254,264 includes a groove (Figures 21-24; C8 L14-23).
As to claim 19, Cramer, Jr. et al. disclose an assembly wherein the outer component 254,264 contains at least one projection or depression (Figures 21-24; C8 L14-23).  
As to claim 20, Cramer, Jr. et al. disclose a method, comprising: 
providing an inner component 50,140 and an outer component 46,136,254,264; 
180,210 between the inner component and the outer component, the tolerance ring comprising:
a sidewall 188,218, and 
at least one projection 192,224 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to the inner component or the outer component, wherein the projection is located axially inward of an axial edge of the sidewall (projection 192,224 extends to a location axially inward of the axial edge of sidewall 188,218, and thus is located “axially inward” of the axial edge); and 
contacting the projection to at least one of the inner component or the outer component to retain the tolerance ring to at least one of the inner component or the outer component (Figures 15-20; C8 L14-23).
wherein the tolerance ring further includes a plurality of wave structures 184,214 protruding radially from the sidewall, wherein at least one of the plurality of wave structures comprises connected, axially-elongated ridge (Figures 15-20; C8 L14-23).  
Cramer, Jr. et al. fail to disclose a tolerance ring wherein the entirety of the projection is located axially inward of an axial edge of the sidewall.  
Hagan et al. teach a tolerance ring 700 comprising a bore and a finger projection 724 filling a portion of the bore, wherein the entirety of the projection is located axially inward of an axial edge of a sidewall of the tolerance; the bore being cut from the sidewall of the tolerance ring, defining the finger projection and providing for greater flexibility and radial-extension of the projection from the sidewall (Figures 41-44).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by Cramer, Jr. et al. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
08/02/21								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619